DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1).
Claim 5 is rejected under 35 U.S.C. 103.
Claims 3 and 6-10 are objected to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2019/0150240).
Regarding claim 1, Yu teaches a detection circuit for detecting light-off modes performed by a silicon-controlled dimmer (e.g. figures 1, 2 and 10, abstract, paragraphs [0087] and [0139], TRIAC dimmer detection chip having TRIAC dimmer detection circuit as shown in figures 2 and 10 including Bleeder configure to make a turn-off response according to dimmer detection signal), comprising: 
a voltage detection circuit (e.g. figures 1 and 2, voltage division unit 2 formed by R1 and R2 (Note: it is interpreted in view of applicant’s published application paragraph [0011] and figure 9, voltage detection circuit includes a voltage divider circuit)), receiving an output signal and generating a voltage detection signal according to the output signal (e.g. figure 2, the voltage divider circuit receives output signal VBUS from U1 and generates voltage detection signal VTRIAC); and 
a delay circuit connected to the voltage detection circuit (e.g. figures 1 and 2, delay circuits DEL1 and DEL2 connected voltage division unit  via comparator CMP1 and CMP2 respectively(Notes: interpreted in view of applicant’s figure 9)), receiving and delaying the voltage detection signal (e.g. figure 2, output of DEL1 receives and delays voltage detection signal VTRIAC), configured to generate a detection signal to indicate a type of light-off mode according to delayed voltage detection signals (e.g. figure 2, paragraph [0139], Bleeder receives generated a dimmer detection signal from detection circuit 1 to make a turn-off response according to delayed voltage detection signals from DEL1 and DEL2, where a turn-off response is a type of light-off mode).
Regarding claim 2, Yu teaches wherein the delay circuit includes a delay module connected to the voltage detection circuit (e.g. figures 1 and 2, paragraph [0118] delay modules DEL1 and DEL2), a reset module connected to the delay module (e.g. figures 1 and 2, reset modules DFF1 and DFF2 (or first logic module 1112 and third logic 1122 may be RS flip-flops as described in figure [0118])) connected to DEL1 and DEL2 respectively), and a counter connected to the delay module and the reset module (e.g. figure 2, counters CNT1 and CNT2 connected to reset modules DFF1 and DFF2 respectively), wherein the delay module receives the voltage detection signal and delays the voltage detection signal to output a delay signal (e.g. figure 2, DEL1 and DEL2 receive and delay detection signals to output delay signals respectively), and wherein the reset module receives the delay signal and generates a reset signal according to the delay signal (e.g. figure 2, DFF1 and DFF2 receive delay signals to generate reset signals respectively); and wherein the counter receives the delay signal and the reset signal, and outputs the detection signal according to the delay signal and the reset signal (e.g. figure 2, counters CNT1 and CNT2 output dimmer detection signal to Bleeder according to delay signals and reset signals).
Regarding claim 4, Yu teaches wherein the reset module is an RS flip-flop (e.g. figure 1, paragraph [0118], RS flip-flop).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2019/0150240), and further in view of Feng et al. (US 2015/0257219).
Regarding claim 5, Yu is silent with regard to wherein the counter includes a plurality of D flip-flops disposed in parallel.
However, Feng teaches a counter includes a plurality of D flip-flops disposed in parallel (e.g. figure 7, paragraph [0029], counter 702 comprises a plurality of series -connected D flip-flops).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Yu by applying the teaching of Feng to explicitly have wherein the counter includes a plurality of D flip-flops disposed in parallel, for the purpose of improving counting efficiency by having the capability of receiving high frequency clock signal (e.g. Feng, paragraph [0029]).
Allowable Subject Matter
Claims 3 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDONG ZHANG whose telephone number is (571)270-5815.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. Z./
Examiner, Art Unit 2858



/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858